Case: 19-2441   Document: 22     Page: 1   Filed: 06/11/2020




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

      SAMANTHA E. CARR, ROBERT M. CARR,
             Claimants-Appellants

                            v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                       2019-2441
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 16-3438, Chief Judge Margaret C.
 Bartley, Judge Coral Wong Pietsch, Judge Joseph L. Toth.
                 ______________________

                 Decided: June 11, 2020
                 ______________________

     SAMANTHA E. CARR, ROBERT M. CARR, Alexandria, VA,
 pro se.

     SOSUN BAE, Commercial Litigation Branch, Civil Divi-
 sion, United States Department of Justice, Washington,
 DC, for respondent-appellee. Also represented by JOSEPH
 H. HUNT, ROBERT EDWARD KIRSCHMAN, JR., LOREN MISHA
 PREHEIM; Y. KEN LEE, BRYAN THOMPSON, Office of General
 Counsel, United States Department of Veterans Affairs,
 Washington, DC.
                 ______________________
Case: 19-2441    Document: 22      Page: 2    Filed: 06/11/2020




 2                                             CARR   v. WILKIE



     Before REYNA, CHEN, and HUGHES, Circuit Judges.
 HUGHES, Circuit Judge.
     This case is about veterans’ educational assistance
 benefits. Father-daughter appellants Robert and Saman-
 tha Carr appeal a decision of the U.S. Court of Appeals for
 Veterans Claims upholding a mid-semester termination of
 education benefits Ms. Carr received from her father.
 Based on a regulation specific to dependents’ use of trans-
 ferred benefits, the Board of Veterans’ Appeals had denied
 Ms. Carr’s request to extend her benefits until the end of
 her school semester. The Veterans Court, however, re-
 solved the appeal purely through statutory interpretation
 and did not address the transferred benefits regulation.
 Because we disagree with the Veterans Court’s interpreta-
 tion of the statutes in question, we reverse and remand for
 consideration of the unaddressed regulatory challenge.
                               I
      Congress provides, through the Department of Veter-
 ans Affairs (VA), educational assistance in the form of mon-
 etary benefits to veterans under several chapters of
 title 38, part III, of the U.S. Code. Different chapters con-
 tain the distinct benefits programs available based on mil-
 itary service during different eras.          For instance,
 Chapter 34 houses what is known as the Vietnam-era GI
 Bill, while Chapter 33 houses the Post-9/11 GI Bill. Each
 chapter’s educational assistance program carries distinct
 benefits and requirements. Chapter 36 (“Administration of
 Educational Benefits”), as its name suggests, contains
 overarching administrative provisions that apply across
 the various chapters. The key provision of Chapter 36 for
 present purposes is 38 U.S.C. § 3695, which—as will be dis-
 cussed in greater depth—makes 48 months the maximum
 “aggregate period” of education benefits a veteran may
Case: 19-2441       Document: 22      Page: 3   Filed: 06/11/2020




 CARR   v. WILKIE                                              3



 receive under two or more identified programs. 1 38 U.S.C.
 § 3695(a). Subsection (a) lists the many programs subject



 1   The full text of § 3695 reads:
     Limitation on period of assistance under two or
     more programs
     (a) The aggregate period for which any person may
     receive assistance under two or more of the provi-
     sions of law listed below may not exceed 48 months
     (or the part-time equivalent thereof):
          (1) Parts VII or VIII, Veterans Regulation
          numbered 1(a), as amended.
          (2) Title II of the Veterans’ Readjustment
          Assistance Act of 1952.
          (3) The War Orphans’ Educational Assis-
          tance Act of 1956.
          (4) Chapters 30, 32, 33, 34, and 36.
          (5) Chapters 107, 1606, 1607, and 1611 of
          title 10.
          (6) Section 903 of the Department of De-
          fense Authorization Act, 1981 (Public Law
          96-342, 10 U.S.C. 2141 note).
          (7) The Hostage Relief Act of 1980 (Public
          Law 96-449, 5 U.S.C. 5561 note).
          (8) The Omnibus Diplomatic Security and
          Antiterrorism Act of 1986 (Public Law 99-
          399).
     (b) No person may receive assistance under chap-
     ter 31 of this title in combination with assistance
     under any of the provisions of law cited in subsec-
     tion (a) of this section in excess of 48 months (or the
Case: 19-2441     Document: 22     Page: 4    Filed: 06/11/2020




 4                                              CARR   v. WILKIE



 to the general 48-month cap, including those under Chap-
 ters 30, 32, 33, 34, and 36. Id. § 3695(a)(4). Subsections (b)
 and (c) set different parameters for two additional chapters
 in title 38, part III: veterans with service-connected disa-
 bilities receiving training and rehabilitation under Chap-
 ter 31 may exceed the 48-month cap to receive additional
 Chapter 31 benefits with the VA Secretary’s permission,
 see id. § 3695(b); and the surviving spouses and dependents
 of veterans who have died of service-connected disabilities
 may receive up to 81 months of benefits under Chapter 35
 in combination with any of the programs listed in subsec-
 tion (a), see id. § 3695(c).
      Mr. Carr served on active duty in the Air Force from
 1976 to 1980, thereby earning 45 months of education ben-
 efits under Chapter 34 (the Vietnam-era GI Bill), see id.
 § 3461(a). Mr. Carr used 41 months and 11 days of those
 Chapter 34 benefits for his own education before the entire
 Chapter 34 program expired, see id. § 3462(e) (“No educa-
 tional assistance shall be afforded any eligible veteran un-
 der this chapter or chapter 36 of this title after December
 31, 1989.”). After the events of September 11, 2001, Mr.



     part-time equivalent thereof) unless the Secretary
     determines that additional months of benefits un-
     der chapter 31 of this title are necessary to accom-
     plish the purposes of a rehabilitation program (as
     defined in section 3101(5) of this title) in the indi-
     vidual case.
     (c) The aggregate period for which any person may
     receive assistance under chapter 35 of this title, on
     the one hand, and any of the provisions of law re-
     ferred to in subsection (a), on the other hand, may
     not exceed 81 months (or the part-time equivalent
     thereof).
 38 U.S.C. § 3695 (emphasis added).
Case: 19-2441       Document: 22   Page: 5   Filed: 06/11/2020




 CARR   v. WILKIE                                          5



 Carr returned to active duty as a member of the Air Force
 Reserves, and would have been eligible for 36 additional
 months of benefits under Chapter 33 (the Post-9/11 GI
 Bill), see id. § 3312(a)—except that § 3695 limited him to a
 cumulative total of 48 months, including the 41 months
 and 11 days already used. See id. § 3695(a)(4). Mr. Carr
 thus earned 6 months and 19 days of Chapter 33 education
 benefits.
     Effective August 1, 2009, Mr. Carr transferred his
 Chapter 33 benefits to his daughter, as authorized by
 38 U.S.C. § 3319. Ms. Carr used some of these benefits to
 pay for two semesters of approved classes at the University
 of Nevada in the Spring and Fall of 2010. Due to a VA cal-
 culation error, she initially did not receive payments to
 cover the final days of the Fall 2010 semester and was in-
 formed (incorrectly, it turns out) that she had exhausted
 her benefits.
     In August 2013, as Ms. Carr was beginning another se-
 mester at the University, it was discovered that she in fact
 had an additional 19 days of education benefits remaining.
 Therefore, 18 days of benefit payments were applied retro-
 actively toward the Fall 2010 semester, and one day was
 applied to the beginning of the Fall 2013 semester. When
 notified that the benefits were exhausted, Mr. Carr paid
 the rest of the Fall 2013 semester’s tuition. But the Carrs
 also sought an extension of benefits to the end of the Fall
 2013 semester, as authorized by Chapter 33.
     Chapter 33 permits end-of-term extensions of educa-
 tion benefits in a roundabout way, incorporating preexist-
 ing provisions of Chapter 30, known as the Montgomery GI
 Bill. Section 3312(a) provides the general Chapter 33 edu-
 cation benefits entitlement. 38 U.S.C. § 3312(a) (“Subject
 to section 3695 and except as provided in subsections (b)
 and (c),” an eligible veteran “is entitled to” 36 months of
 educational assistance). Section 3312(b), governing “[c]on-
 tinuing receipt” of benefits makes their receipt “subject to
Case: 19-2441    Document: 22      Page: 6    Filed: 06/11/2020




 6                                             CARR   v. WILKIE



 the provisions of section 3321(b)(2).” Id. § 3312(b). Sec-
 tion 3321(b)(2), in turn, makes 38 U.S.C. § 3031(f)—per-
 mitting end-of-term extensions of benefits for Chapter 30
 recipients—applicable to Chapter 33 recipients. As incor-
 porated into Chapter 33, § 3031(f)(1) provides:
     If an individual eligible for educational assistance
     under this chapter is enrolled under this chapter in
     an educational institution regularly operated on
     the quarter or semester system and the period of
     such individual’s entitlement under this chapter
     would, under section [3312], expire during a quar-
     ter or semester, such period shall be extended to
     the end of such quarter or semester.
 38 U.S.C. § 3031(f)(1) (altered as directed by § 3321(b)(2)).
 Thus, when a veteran’s Chapter 33 benefits are exhausted
 during a school semester, the VA must continue to pay ben-
 efits until the end of that semester. See id. §§ 3031(f),
 3312(b), 3321(b)(2). The VA regulation implementing
 these statutes similarly states:
     If an individual enrolled in an institution of higher
     learning that regularly operates on the quarter or
     semester system exhausts his or her entitlement
     under 38 U.S.C. chapter 33, the effective discontin-
     uance date will be the last day of the quarter or se-
     mester in which the entitlement is exhausted.
 38 C.F.R. § 21.9635(o)(1).
     Ms. Carr sought such an extension from the VA but
 was denied by the regional office. She then appealed to the
 Board of Veterans’ Appeals, arguing that under § 21.9635,
 her benefits payments should have continued through the
 end of the Fall 2013 semester. The Board disagreed, rely-
 ing on a different subsection of the same regulation, which
 applies specifically to dependents of veterans:
     (y) Dependent exhausts transferred entitlement.
     The ending date of an award of educational
Case: 19-2441        Document: 22   Page: 7   Filed: 06/11/2020




 CARR    v. WILKIE                                          7



     assistance to a dependent who exhausts the enti-
     tlement transferred to him or her is the date he or
     she exhausts the entitlement.
 38 C.F.R. § 21.9635(y). The Board reasoned that on Au-
 gust 26, 2013 (the first day of the Fall 2013 semester), Ms.
 Carr had exhausted the 6 months and 19 days of Chap-
 ter 33 education benefits transferred from her father, and
 under § 21.9635(y), those benefits could not be extended.
      A divided three-judge panel of the Veterans Court af-
 firmed the Board’s decision.             Carr v. Wilkie,
 31 Vet. App. 128 (2019). The Carrs “challenge[d] the va-
                                       2

 lidity of 38 C.F.R. § 21.9635(y) and VA’s disparate treat-
 ment of veterans and dependents to whom benefits have
 been transferred.” Id. at 129 n.1. 3 But the Veterans Court
 declined to address this question, opting instead to resolve
 the appeal based on the four statutes described above. Id.
 The Veterans Court held that § 3695 imposes a strict 48-
 month cap on benefits that precludes otherwise authorized
 end-of-term extensions if the extension would result in
 more than a total of 48 months of benefits. Id. at 134–35.
      The panel majority reasoned that the Chapter 33 ben-
 efits provided in § 3312(a) were expressly subject to both
 § 3695’s 48-month cap for dual-program beneficiaries and
 to § 3031(f)(1)’s end-of-term extension provision. Id. at
 132; see 38 U.S.C. § 3312(a) (“Subject to section 3695 and
 except as provided in subsection[] (b),” which incorporates
 § 3031(f)(1) as described above, an eligible veteran is enti-
 tled to 36 months of benefits. (emphasis added)). But it
 perceived an “apparent conflict” between § 3695 and
 § 3031(f)(1), with the former unequivocally capping bene-
 fits at 48 months and the latter extending benefits



     2   Mr. Carr was allowed to intervene in the appeal.
 3The parties’ submissions to the Veterans Court do not ap-
 pear in the record.
Case: 19-2441     Document: 22      Page: 8     Filed: 06/11/2020




 8                                               CARR   v. WILKIE



 whenever they expire during the semester. 31 Vet. App. at
 131–32. In the panel majority’s view, the two sections
 could coexist only if § 3031(f)(1) “holds to its lane” operating
 only within its individual, program-specific chapter—and
 not as an “exception” to § 3695. Id. at 134.
     The majority read subsections (b) and (c) as the only
 two “express exceptions” to § 3695’s 48-month aggregate
 cap. Id. at 133. Because Congress did not also carve out
 an exception for end-of-term extensions, and because
 § 3031(f)(1) does not refer to § 3695, the majority concluded
 that Congress did not intend § 3031(f)(1) to serve as an ex-
 ception to § 3695. Id. at 133–34. As shown by its place-
 ment within a program-specific chapter, rather than in
 Chapter 36’s general administration scheme, § 3031(f)(1)
 “applied only within the particular chapter in which it was
 placed and was not intended to override” § 3695’s multi-
 chapter governance provisions. Id. at 134. “Under the
 [Veterans] Court’s reading, § 3031(f)(1) and § 3695 function
 in unison, with the former serving as an exception to the
 36-month limitation of benefits and the latter imposing a
 48-month cap on the back end for dual-program recipients.”
Id. at 135.
      In contrast, dissenting Judge Pietsch did not view
 § 3031(f)(1) and § 3695 as conflicting at all. Id. at 135–37.
 She saw § 3695(a) as restricting benefits awards to no more
 than 48 months, and § 3031(f)(1) instructing that when
 those 48 months end mid-semester, payments will continue
 until the end of the term. Id. at 136–37. Noting that § 3695
 applies broadly to programs both within and beyond ti-
 tle 38, Judge Pietsch found no indication that § 3695
 should silently terminate end-of-term extensions that are
 both unique to and “a recurring feature of title 38 part III.”
Id. at 137. Without a clear statement to that effect, and
 given the court’s duty to resolve close interpretive ques-
 tions in the veteran’s favor, she would have held that ben-
 efits continue until the end of the semester in which a dual-
 program beneficiary reaches the 48-month cap. Id. at 138.
Case: 19-2441       Document: 22    Page: 9   Filed: 06/11/2020




 CARR   v. WILKIE                                            9



     The Veterans Court denied the Carrs’ requests for
 panel reconsideration and full-court review. Carr v. Wilkie,
 No. 16-3438, 2019 WL 3083084 (Vet. App. July 16, 2019).
 The Carrs appeal, representing themselves as they have
 throughout the VA proceedings.
                               II
     We have jurisdiction to review a decision of the Veter-
 ans Court “on a rule of law or of any statute or regula-
 tion . . . or any interpretation thereof (other than a
 determination as to a factual matter) that was relied on by
 the Court in making the decision.” 38 U.S.C. § 7292(a). We
 may review “any challenge to the validity of any statute or
 regulation or any interpretation thereof” and we may “in-
 terpret constitutional and statutory provisions, to the ex-
 tent presented and necessary to a decision.” Id. § 7292(c);
 see Sucic v. Wilkie, 921 F.3d 1095, 1098 (Fed. Cir. 2019).
 We review the Veterans Court’s statutory interpretation de
 novo. Sucic, 921 F.3d at 1098.
     The Carrs present two arguments on appeal: that the
 Veterans Court incorrectly interpreted § 3695, and that
 38 C.F.R. § 21.9635(y) is invalid. We begin with the statu-
 tory interpretation question, as it is the only issue we pres-
 ently have jurisdiction to resolve.
     As always, we start with the text of the statutes at is-
 sue. See Mulder v. McDonald, 805 F.3d 1342, 1345 (Fed.
 Cir. 2015) (“Statutory interpretation begins with the words
 of the statute.” (citing Barnhart v. Sigmon Coal Co., Inc.,
 534 U.S. 438, 450 (2002))). Although sections 3031(f)(1)
 and 3695 might seem to tug in opposite directions, they can
 be harmonized without turning § 3695 into a ban on end-
 of-term extensions for multi-program beneficiaries.
     Section     3312—which      indirectly  incorporates
 § 3031(f)(1) extensions into Chapter 33—provides, as rele-
 vant:
Case: 19-2441     Document: 22     Page: 10     Filed: 06/11/2020




 10                                              CARR   v. WILKIE



      Educational assistance: duration
      (a) In general.—Subject to section 3695 and except
      as provided in subsections (b) and (c), an individual
      entitled to educational assistance under this chap-
      ter is entitled to a number of months of educational
      assistance under section 3313 equal to 36 months.
      (b) Continuing receipt.—The receipt of educational
      assistance under section 3313 by an individual en-
      titled to educational assistance under this chapter
      is subject to the provisions of section 3321(b)(2)
      [and, by extension, § 3031(f)(1)].
 38 U.S.C. § 3312 (emphasis added). 4 We agree with the
 Veterans Court majority that § 3312 plainly makes Chap-
 ter 33 benefits simultaneously “[s]ubject to” both the
 § 3695 aggregate cap and § 3031(f)(1) extensions. Id.
 § 3312(a); see id. § 3312(b) (incorporating § 3031(f)(1)
 through reference to § 3321(b)(2)). But being “[s]ubject to
 section 3695” does not necessarily mean being subject to
 § 3695 “on the back end,” as the Veterans Court majority
 assumed, Carr, 31 Vet. App. at 135. It seems to us far more
 natural, and more consistent with congressional preroga-
 tives, to read § 3695 as operating on the “front end” (so to
 speak) to calculate the number of days of education bene-
 fits to which a veteran is entitled.
      Section 3695(a) states: “The aggregate period for
 which any person may receive assistance under two or
 more of the [identified] provisions of law . . . may not exceed
 48 months (or the part-time equivalent thereof) . . . .” Alt-
 hough § 3695 speaks in terms of “receiv[ing] assistance,”
 that does not mean that it dictates the day on which bene-
 fits payments must cease. In our view, § 3695 simply
 means that a veteran may not receive an award of benefits


      4   Subsection (c) regarding discontinuation of educa-
 tion for recipients entering active duty is not relevant here.
Case: 19-2441       Document: 22   Page: 11     Filed: 06/11/2020




 CARR   v. WILKIE                                            11



 under a subsequent program that would result in her being
 able to use greater than 48 months of benefits overall. See
 Davenport v. Principi, 16 Vet. App. 522, 527 (2002) (“[T]he
 plain language of section 3695(a) prohibits the award of
 benefits for an aggregate period of more than 48 months for
 education benefits . . . .” (emphasis added)). That is, § 3695
 defines the maximum allowable benefit period—while leav-
 ing the precise termination date to be determined by the
 operative benefit-providing chapter.
     Indeed, this is how the VA seems to have used § 3695
 in Mr. Carr’s case. The Board of Veterans Appeals noted
 that Mr. Carr “was entitled to a total of 48 months of edu-
 cational benefits”; he previously completed 41 months and
 11 days of the benefits under Chapter 34; and he “[c]onse-
 quently, . . . had 6 months and 19 days of entitlement left
 to transfer” to Ms. Carr. Supplemental Appendix 16, 19.
 In denying Ms. Carr’s appeal, the Board cited § 3695 just
 once, to establish the number of days of benefits her father
 “had” on the date that he transferred those benefits to her.
Id. at 20–21.
     A parallel provision of Chapter 34 (the Vietnam-era GI
 Bill) supports our reading. In language mirroring that of
 § 3695(a), Chapter 34 caps its single-program benefits at
 45 months: “Except as provided in subsection (b) . . . , no
 eligible veteran shall receive educational assistance under
 this chapter in excess of 45 months.” 38 U.S.C. § 3461(c)
 (emphasis added); cf. 38 U.S.C. § 3695(a) (“The aggregate
 period for which any person may receive assistance under
 two or more of the [identified] provisions of law . . . may not
 exceed 48 months . . . .” (emphasis added)). Despite this
 seemingly strict language, however, section 3461(b)
 equally forcefully requires end-of-term extensions.
 38 U.S.C. § 3461(b) (“Whenever the period of entitlement
 under this section of an eligible veteran who is enrolled in
 an educational institution regularly operated on the quar-
 ter or semester system ends during a quarter or semester,
 such period shall be extended to the termination of such
Case: 19-2441    Document: 22      Page: 12    Filed: 06/11/2020




 12                                             CARR   v. WILKIE



 unexpired quarter or semester.”). Thus, Congress has not
 viewed placing a cap on receiving benefits as inconsistent
 with extending benefits beyond that capped duration.
     Of course, a notable textual difference between § 3461
 and § 3695 is that § 3461 explicitly states its exception for
 end-of-term extensions. See id. § 3461(c). The Veterans
 Court majority placed heavy weight on the absence of this
 sort of end-of-term extension exception from § 3695. We
 find this silence less telling.
     First, we disagree with the Veterans Court majority’s
 characterization of § 3695(b) and § 3695(c) as “express ex-
 ceptions” to the 48-month cap established in § 3695(a).
 Carr, 31 Vet. App. at 133, 135. The statute does not de-
 marcate subsections (b) or (c) as “exceptions.” And both
 subsections simply set different parameters for benefits
 combined with chapters not listed in subsection (a) as sub-
 ject to the 48-month cap. See 38 U.S.C. § 3695(b) (aggre-
 gate cap for Chapter 31), (c) (aggregate cap for Chapter 35);
 see also id. § 3695(a)(4) (not identifying Chapters 31 or 35).
     Subsections (b) and (c) may be confused for exceptions
 because subsection (a) states a rule that applies to a
 greater number of programs, but they do not describe sce-
 narios in which subsection (a)’s 48-month cap does not ap-
 ply within the covered programs. Thus, the presence of
 subsections (b) and (c) does not make it odd for Congress to
 have omitted an exception for end-of-semester extensions
 provided under individual programs that are listed in sub-
 section (a).
     Second, unlike the individual benefits program chap-
 ters, Chapter 36 itself is not a source of veterans benefits.
 There is no such thing as “Chapter 36 benefits.” Rather,
 Chapter 36 provisions like § 3695 sit above and apply
 across the chapter-specific programs, which each contain
 varied benefits accrual, duration, and termination provi-
 sions. As Judge Pietsch noted, § 3695 also addresses a
 wide array of programs beyond part III of title 38. See
Case: 19-2441        Document: 22   Page: 13   Filed: 06/11/2020




 CARR    v. WILKIE                                          13



 § 3695(a)(1), (2), (5)–(8). 5 In such a scheme, it makes sense
 that the drafters of § 3695 would leave the details of termi-
 nation timing to the programs that were providing benefits
 in the first place. 6
     In fact, in its original form, the aggregate multi-pro-
 gram cap currently found in § 3695 did contain an excep-
 tion for end-of-term extensions. When the Vietnam-era GI
 Bill was enacted in 1966 (codified in the newly created
 Chapter 34), it contained a 36-month aggregate cap on re-
 ceipt of education benefits under Chapter 34 in combina-
 tion with education and training received under other
 programs, including Chapters 31, 33 (then containing edu-
 cation benefits for Korean Conflict Veterans), and 35. See
 Veterans’ Readjustment Benefits Act of 1966, Pub. L.
 No. 89-358, § 2, 88 Stat. 12, 13–14 (1966). As codified in
 then 38 U.S.C. § 1661, subsection (b) stated:
     Except as provided in subsection (c), in no event
     shall an eligible veteran receive educational assis-
     tance under this chapter for a period which, when
     combined with education and training received un-
     der any or all of the laws listed below, will exceed
     thirty-six months[.]
 38 U.S.C. § 1661(b) (Supp. II 1964) (emphasis added). In
 turn, subsection (c) required end-of-term extensions




     5   We note that many of the referenced provisions
 have long-since been repealed.
     6   Chapters 31 (Vocational Rehabilitation) and 32
 (Post-Vietnam Era Veterans’ Educational Assistance Pro-
 gram) do not provide end-of-term extensions, while Chap-
 ters 30, 33, 34, and 35 do. See 38 U.S.C. § 3031(f)(1) for
 Ch. 30; 38 U.S.C. §§ 3312(b), 3321(b)(2), 3031(f)(1) for Ch.
 33; 38 U.S.C. § 3461(b) for Ch. 34; and 38 U.S.C.
 §§ 3511(b), 3512(a)(7) for Ch. 35.
Case: 19-2441    Document: 22     Page: 14    Filed: 06/11/2020




 14                                            CARR   v. WILKIE



 “[w]henever the period of entitlement . . . ends during a
 quarter or semester.” Id. § 1661(c) (Supp. II 1964).
      In 1968, Congress moved § 1661(b)’s aggregate cap
 from Chapter 34 to the new overarching Chapter 36 and
 increased the cap to 48 months. See Act of Oct. 23, 1968,
 Pub. L. No. 90-631, § 1(b), § 1(d)(1), 82 Stat. 1331, 1331
 (1968) (enacting 38 U.S.C. § 1791 as a new section in
 Ch. 36). When it did so, however, it left the program-spe-
 cific end-of-term extension provision where it sat in § 1661,
 simply redesignating it from subsection (c) to (b). See id.;
 38 U.S.C. § 1661(b) (Supp. IV 1964) (currently codified at
 38 U.S.C. § 3461(b)). The new multi-program 48-month ag-
 gregate cap provision, at its new post in Chapter 36, no
 longer included the introductory exception for end-of-term
 extensions:
      The aggregate period for which any person may re-
      ceive assistance under two or more of the [identi-
      fied programs, including Chapters 31, 34, 35, and
      the former chapter 33] . . . may not exceed forty-
      eight months . . . .
 38 U.S.C. § 1791 (Supp. IV 1964). Through subsequent re-
 numbering and amendments, the almost identical lan-
 guage now appears in § 3695(a).
     The government argues that by leaving the extensions
 exception in Chapter 34 instead of carrying it into Chap-
 ter 36, Congress intended to allow the VA to use end-of-
 term extensions to exceed program-specific caps but not to
 exceed the multi-program maximum. We are unwilling to
 assume such anomalous treatment without a clearer ex-
 pression of intent. The separation of the multi-program
 maximum provision from the end-of-term extension provi-
 sion during the 1968 transplant paints a murky picture of
 congressional intent. While it could support the govern-
 ment’s position, it could just as well reflect that Congress
 was aware that certain chapters contained end-of-term
Case: 19-2441        Document: 22    Page: 15     Filed: 06/11/2020




 CARR    v. WILKIE                                              15



 extension provisions 7 and therefore deemed it unnecessary
 to repeat them—especially in a section also governing pro-
 grams that did not authorize end-of-term extensions.
      If anything is to be drawn from this legislative history,
 it is that Congress did not clearly state how the aggregate
 cap should affect the availability of end-of-term extensions.
 The lack of a clear statement in § 1791 (now codified at
 § 3695) that then-existing program-specific end-of-term ex-
 tensions must be cut off when they run past the end of the
 48th month confirms our suspicion that the aggregate cap
 was intended to inform the initial benefits duration enti-
 tlement calculation—not the termination date.
     Perhaps the clearest confirmation that § 3695 applies
 to the initial entitlement calculation is found in the way
 the programmatic chapters refer to it. Section 3312, which
 kicks off the chain of incorporating § 3031(f)(1)’s end-of-
 term exceptions for Chapter 33, mentions § 3695 only in
 subsection (a), establishing the general 36-month dura-
 tional entitlement. See 38 U.S.C. § 3312(a) (“Subject to sec-
 tion 3695 and except as provided in subsections (b) and (c),”
 an eligible veteran “is entitled to” 36 months of educational
 assistance.). In fact, whenever the phrase “[s]ubject to sec-
 tion 3695” appears in part III of title 38, it is part of a state-
 ment of benefits entitlement. See 38 U.S.C. § 3013(a)(1),
 (a)(2), (b), (c)(1), (c)(2), (c)(3), (d) (all providing Chapter 30
 benefits entitlement calculations); id. § 3231(a)(1) (“Sub-
 ject to the provisions of section 3695 . . . , a participant
 shall be entitled to a maximum of 36 monthly benefit


     7   When the aggregate cap moved to Chapter 36 in
 1968, Chapters 34, 35, and the former Chapter 33 (repealed
 but still governing benefits for some veterans) required
 such extensions in certain circumstances. See 38 U.S.C.
 § 1611(b) (1964) (Chapter 33); 38 U.S.C. § 1661(b)
 (Supp. IV 1964) (Chapter 34); 38 U.S.C. § 1711(b)(2)
 (Supp. IV 1964).
Case: 19-2441    Document: 22      Page: 16     Filed: 06/11/2020




 16                                              CARR   v. WILKIE



 payments . . . .” (emphasis added)) (Chapter 32 Post-Vi-
 etnam Era entitlement); id. § 3312(a) (Chapter 33).
      We see no definitive intent that Congress meant for the
 § 3695 aggregate cap to apply beyond the initial entitle-
 ment calculation to dictate the benefits termination date
 nor has the government directed us to any VA interpreta-
 tions of § 3695 that might call for Chevron deference. See
 Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc.,
 467 U.S. 837, 842–44 (1984) (holding that where a statute
 is ambiguous, courts may not substitute their own statu-
 tory construction for an agency’s reasonable interpreta-
 tion); Heino v. Shinseki, 683 F.3d 1372, 1375–80 (Fed. Cir.
 2012) (applying Chevron to uphold VA’s statutory interpre-
 tation). Without a clear indication that Congress wished
 to impose the harsh consequence of automatic mid-semes-
 ter benefits termination for multi-program beneficiaries,
 we hold that § 3695’s aggregate cap applies only to the ini-
 tial entitlement calculation.
     The government briefly defends the Veterans Court’s
 decision on its stated reasoning but also urges affirmance
 because, it argues, Chapter 33 does not actually authorize
 an end-of-term extension for Ms. Carr since she has not ex-
 hausted a full 36 months’ worth of Chapter 33 benefits—
 having received only 6 months and 19 days of benefits from
 her father. In the government’s view, because Ms. Carr’s
 benefits period ran into § 3695’s aggregate cap, and not
 into § 3312(a)’s 36-month single-program cap, the Chap-
 ter 33-specific extension provisions of §§ 3031(f)(1) and
 3321(b)(2) “are irrelevant to this case.” Appellee’s Informal
 Br. 11–12. We disagree. No matter which section estab-
 lished the duration of benefits available for Mr. Carr to
 transfer to Ms. Carr in 2009, their entitlement to those
 benefits unquestionably stemmed from Chapter 33. Ms.
 Carr was thus “eligible for educational assistance under
 [Chapter 33]”; her “period of . . . entitlement . . . expire[d]
 during a quarter or semester”; so, absent any barriers from
 external provisions, her benefits period would have to “be
Case: 19-2441       Document: 22     Page: 17   Filed: 06/11/2020




 CARR   v. WILKIE                                            17



 extended to the end of such quarter or semester.” 38 U.S.C.
 § 3031(f)(1). Ms. Carr exhausted all of the Chapter 33 ben-
 efits available to her. That is all that is required to invoke
 Chapter 33’s end-of-term extension provision.
                               III
     As the Carrs recognize, our agreement with them on
 the statutory interpretation question does not resolve their
 case. The transferred benefits regulation, 38 C.F.R.
 § 21.9635(y) (2015), if valid, still blocks Ms. Carr from re-
 ceiving an end-of-term extension of benefits, since she is a
 dependent benefit transferee. See id. (“The ending date of
 an award of educational assistance to a dependent who ex-
 hausts the entitlement transferred to him or her is the date
 he or she exhausts the entitlement.”).
      We lack jurisdiction in this appeal to decide the validity
 of § 21.9635(y). The Veterans Court explicitly did not ad-
 dress the Carrs’ regulatory challenge, see Carr, 31 Vet.
 App. at 129 n.1, and it did not rely on § 21.9635(y) to reach
 its decision. See 38 U.S.C. § 7292(a) (providing jurisdiction
 to review a decision of the Veterans Court “on a rule of law
 or of any statute or regulation . . . or any interpretation
 thereof . . . that was relied on by the Court in making the
 decision” (emphasis added)). And resolving the issue in the
 Carrs’ favor would not have changed the outcome of the
 Veterans Court’s decision because it found § 3695 barred
 all extensions past the 48-month mark. See Cromer v. Ni-
 cholson, 455 F.3d 1346, 1348–49 (Fed. Cir. 2006) (stating
 that § 7292(a) permits review of Veterans Court decisions
 “on a rule of law,” even where that rule of law was not re-
 lied on by the Veterans Court, “so long as ‘the decision be-
 low regarding a governing rule of law would have been
 altered by adopting the position being urged’” (quoting
 Morgan v. Principi, 327 F.3d 1357, 1361, 1363 (Fed. Cir.
 2003))); see also Guillory v. Shinseki, 669 F.3d 1314, 1318
 (Fed. Cir. 2012). Accordingly, we leave it for the Veterans
Case: 19-2441     Document: 22   Page: 18    Filed: 06/11/2020




 18                                           CARR   v. WILKIE



 Court to decide on remand whether § 21.9635(y) is invalid
 due to its disparate treatment of dependents and veterans.
     We have considered the parties’ remaining arguments
 but find them unpersuasive. Because 38 U.S.C. § 3695(a)’s
 aggregate multi-program benefits cap does not preclude
 end-of-term extensions of benefits authorized under indi-
 vidual benefits programs, we reverse the contrary judg-
 ment of the Veterans Court. The case is remanded for
 consideration of the remaining challenge to the transferred
 benefits regulation.
                REVERSED AND REMANDED